t cc no united_states tax_court estate of judith u harrison deceased richard j thjeda bxecutor and estate of kenneth r harrison deceased richard j tejeda executor petitioners v commissioner of internal revenue respondent docket no filed date h and w boarded their private aircraft in july of but never arrived at their destination subsequently probate orders were entered presuming identical date dates of death and finding it more probable than not that the airplane crashed en route the will of each spouse presumed survival by the other in circumstances where order of death was unknown and transferred a life_estate to such surviving_spouse for estate_tax purposes the transferred life estates were valued on the basis of actuarial_tables and each estate took a credit_for_tax_on_prior_transfers pursuant to sec_2013 i r c r disallowed these credits on the grounds that under recognized valuation principles the life estates were not to be valued by resort to actuarial_tables but rather must be accorded no value held the reciprocal life estates at issue are not appropriately valued utilizing actuarial_tables must be - - deemed without value for estate_tax purposes and therefore will not support allowance of credits for tax on prior transfers under sec_2013 i r c michael antin for petitioners donna f herbert for respondent opinion nims judge respondent determined a deficiency in federal estate_tax with respect to the estate of judith u harrison in the amount of dollar_figure and a deficiency in federal estate_tax with respect to the estate of kenneth r harrison in the amount of dollar_figure after concessions the sole issue for decision is whether the estates of judith u harrison and kenneth r harrison are entitled to credits for tax on prior transfers pursuant to sec_2013 unless otherwise indicated all section references are to sections of the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure this case was submitted fully stipulated under rule the stipulations of the parties with accompanying exhibits are incorporated herein by this reference executor richard j tejeda resided in california at the time the petition in this case was filed _- _- background on or about date judith and kenneth harrison boarded their private aircraft in roosevelt utah the aircraft thereafter failed to arrive at its destination of camarillo california and the harrisons were never again seen or heard from on date orders for probate were issued by the california superior court with respect to the estates of mr and mrs harrison an attachment to each order recited the court’s findings and concluded as follows it unfortunately appearing that it is more probable than not that the aircraft crashed en route and that judith utz harrison or kenneth reed harrison died as a result thereof the orders hereinafter set forth should be made and entered it is therefore ordered that judith utz harrison or kenneth reed harrison is a missing person who is presumed dead under p c that the date of judith utz harrison’s or kenneth reed harrison’ s death is presumed to be the date hereof and that richard j thjeda is appointed to act as the executor of the will of judith utz harrison or kenneth reed harrison as set forth hereinabove subsequently on date the california department of health services entered a court order delayed registration of death for each of the harrisons these documents indicated that the date of death was date and the cause of death was unknown believed to be trauma suffered in crash of small aircraft q4e- the wills admitted to probate pursuant to the date orders each created a_trust in which the surviving_spouse was given a life_estate in addition for purposes of effectuating these trusts the will of each decedent provided that if the spouses died simultaneously or under circumstances rendering it difficult or impossible to determine order of death the other spouse would be conclusively presumed to have survived the decedent based on the foregoing provisions estate_tax returns were prepared which treated each spouse as having passed a life interest to the other and which claimed a sec_2013 credit_for_tax_on_prior_transfers with respect to the reciprocal interest so received in calculating the amount of the credit the life interests were valued utilizing the actuarial formulas and tables set forth by the internal_revenue_service in notice_89_24 1989_1_cb_660 and notice_89_60 1989_1_cb_700 respondent’s disallowance of these credits is the subject of the instant controversy discussion broadly stated the principal issue in this case is whether the estates are entitled to credits for tax on prior transfers pursuant to sec_2013 as more narrowly framed by the contentions of the parties and the facts before us resolution of this inquiry turns on whether the estates are entitled to value - - the reciprocal life estates for purposes of the sec_2013 credit on the basis of actuarial_tables promulgated under sec_7520 i contentions of the parties the estates contend that sec_7520 makes use of actuarial_tables mandatory subject only to narrow exceptions not applicable here specifically the estates maintain that judicial decisions and revenue rulings sanctioning departure from actuarial_tables in cases of known simultaneous or clearly imminent deaths are not controlling here because there exist no facts to establish the circumstances surrounding the harrisons’ demise the spouses were only presumed dead after an absence of more than months the estates therefore aver that the life estates at issue were properly valued on the basis of transitional rules set forth in sec_20_7520-4 estate_tax regs which state that executors may rely on the formulas and tables in notice_89_24 1989_1_cb_660 and notice_89_60 1989_1_cb_700 to value transferred interests if the valuation_date is after date and before date conversely respondent asserts that the harrisons’ life estates may not be valued through application of actuarial formulas and tables rather it is respondent’s position that this case presents a simultaneous death situation governed by case law and revenue rulings declaring valueless interests - - transferred between victims of a common disaster or to an individual whose death is clearly imminent hence because the amount of the credit allowed under sec_2013 is proportionate to the value of the transferred interest respondent avers that the estates are entitled to no such credit on these facts we conclude that the spouses’ reciprocal life estates must be deemed to have a value of zero and therefore will not support allowance of a sec_2013 credit il statutory and regulatory provisions sec_2013 provides a credit against estate_tax liability where the decedent has received property in a transfer from a person who dies within a prescribed period before or after the decedent which transfer is itself subject_to estate_tax in the transferor’s estate the credit is intended to prevent the diminution of an estate by the imposition of successive taxes on the same property within a brief period s rept 83d cong 2d sess pincite as pertinent herein the statute reads sec_2013 credit_for_tax_on_prior_transfers a general_rule ---the tax imposed by sec_2001 shall be credited with all or a part of the amount of the federal estate_tax paid with respect to the transfer of property to the decedent by or froma person herein designated as a transferor who died within years before or within years after the decedent’s death b computation of credit -- the credit provided by this section shall be an amount which bears _- _- the same ratio to the estate_tax paid with respect to the estate of the transferor as the value of the property transferred bears to the taxable_estate of the transferor determined for purposes of the estate_tax regulations promulgated under sec_2013 specify that if the interest received by the decedent takes the form of a life_estate the value of the interest is determined as of the date of the transferor’s death on the basis of recognized valuation principles see sec_20_2031-7 or for certain prior periods sec_20_2031-7a and through sec a estate_tax regs sec_7520 in turn states in relevant part sec_7520 valuation tables a general_rule ---for purposes of this title the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined-- under tables prescribed by the secretary b section not to apply for certain purposes ---- this section shall not apply for purposes of part i of subchapter_d of chapter relating to deferred_compensation or any other provision specified in regulations in accordance with the authority granted in sec_7520 b above the commissioner issued sec_20_7520-3 estate_tax regs paragraph a of the regulation begins sec_7520 of the internal_revenue_code does not apply for purposes of and --- - then enumerates a series of limitations on the statute’s application the list concludes with any other sections of the internal_revenue_code to the extent provided by the internal_revenue_service in revenue rulings or revenue procedures sec_20_7520-3 estate_tax regs paragraph a is effective as of date see sec_20_7520-3 estate_tax regs at the time paragraph a was issued revrul_80_80 1980_ 1_cb_194 set forth the standard applied by the commissioner for determining whether departure from actuarial_tables was warranted the test therein provided in view of recent case law the resulting principle is as follows the current actuarial_tables in the regulations shall be applied if valuation of an individual’s life interest is required for purposes of the federal estate or gift_taxes unless the individual 1s known to have been afflicted at the time of transfer with an incurable physical condition that is in such an advanced stage that death is clearly imminent death is not clearly imminent if there is a reasonable possibility of survival for more than a very brief period id revrul_80_80 1980_1_cb_194 was subsequently obsoleted by revrul_96_3 1996_1_cb_348 in conjunction with the promulgation of sec_20_7520-3 estate_tax regs this paragraph b is effective with respect to estates of decedents dying after date see sec_20_7520-3 estate_tax regs among other things paragraph b explicitly precludes use of actuarial_tables prescribed under sec_7520 in instances of terminal illness where there is at least a 50-percent --- - probability that an individual with a known incurable illness will die within year and deaths resulting from a common accident see sec_20_7520-3 estate_tax regs although this regulatory text is not applicable here the preamble to t d 1996_1_cb_339 which adopted paragraph b as an amendment to the final regulations under sec_7520 addressed the relationship of the new provisions to prior_law as follows one commentator suggested that the tables prescribed by the regulations must be used for valuing all interests transferred between date the effective date of sec_7520 and date the effective date of the regulations however these regulations generally adopt principles established in case law and published irs positions x there is no indication that congress intended to supersede this well-established case law and administrative_ruling position when it enacted sec_7520 consequently in the case of transfers prior to the effective date of these regulations the question of whether a particular interest must be valued based on the tables will be resolved based on applicable case law and revenue rulings in addition the regulations contain a transitional rule which reads tf the valuation_date is after date and before date an executor can rely on notice_89_24 1989_ 1_cb_660 or notice_89_60 1989_1_cb_700 in valuing the transferred interest sec_20_7520-4 estate_tax regs the referenced notices set forth formulas and tables of actuarial factors intended to provide guidance to taxpayers in determining the present_value of an interest for life under - sec_7520 of the internal_revenue_code notice_89_24 1989_1_cb_660 during the period between the enactment of sec_7520 and the promulgation of final regulations and tables til case law the existing case law as of date although involving valuation dates prior to sec_7520’s enactment specifically dealt with the issue of valuing interests transferred in simultaneous death situations for purposes of the sec_2013 credit see 921_f2d_63 5th cir 438_f2d_56 4th cir affg 52_tc_601 94_tc_720 292_fsupp_48 w d mich revd on other grounds 430_f2d_392 6th cir as early as a u s district_court had ruled in old kent bank trust co v united_states supra pincite that a life_estate had no value for tax_credit purposes where despite a testamentary provision creating a presumption of survival the decedents had apparently died together ina plane crash this court then reached the same conclusion in estate of lion v commissioner t c pincite and the court_of_appeals for the fourth circuit affirmed estate of lion v commissioner f 2d pincite each of these decisions reiterated that value for tax purposes is based upon the amount that a hypothetical willing buyer with knowledge of all relevant facts would pay for the subject interest see estate of lion v commissioner f 2d pincite kstate of lion v commissioner t c pincite old kent bank trust co v united_states supra pincite since such a buyer would have been aware that the decedents were hurtling to the ground in a plane crash and would have recognized the probability of simultaneous deaths the buyer would have paid nothing for the life estates at issue see estate of lion v commissioner t c pincite old kent bank trust co v united_states supra pincite as stated by the court_of_appeals for the fourth circuit where at the time of the transferor’s death it was unmistakable to one in possession of the facts that the transferee’s life would be radically shorter than predicted in the actuarial_tables the value of a transferred life_estate may be reduced accordingly for purposes of calculating the tax_credit under sec_2013 estate of lion v commissioner f 2d pincite moreover the court_of_appeals for the fourth circuit also noted that this result is consistent with the regulations which explicitly sanction use of ‘recognized valuation principles’ in the sec_2013 context id pincite the court concluded that use in sec_20_2013-4 estate_tax regs of the phrase beginning see to direct attention to actuarial_tables rather than an imperative phrase served to leave room for departure from strict application of the tables id pincite more recently this court considered the issue in estate of marks v commissioner supra pincite and held as before that the deemed surviving_spouse is not entitled to the sec_2013 credit in a simultaneous death situation we indicated that the surviving spouse’s interest was too ephemeral to be accorded value id pincite likewise the court_of_appeals for the fifth circuit ruled in estate of carter v united_states supra pincite that an interest passed between persons dying ina common disaster has no value and thus that the taxpayer is entitled to no credit the court once again emphasized that recognized valuation principles’ in sec_20_2013-4 estate_tax regs does not refer exclusively to the actuarial_tables and stated that the paradigm ‘unusual circumstance’ in which mortality tables have not been employed is the simultaneous death of the transferor and transferee id pincite n iv interpretation and application given the foregoing authority we first consider whether the principles developed in simultaneous death situations arising prior to the enactment of sec_7520 in see technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 retain their validity under the current statutory and regulatory regime if so we must then decide whether the case at bar is to be treated as a simultaneous death situation the regulations issued under sec_2013 have been amended to reflect sec_7520’s enactment yet they continue to expressly authorize use of recognized valuation principles in valuing life estates sec_20_2013-4 estate_tax regs they similarly have retained the nonimperative term see to cite provisions dealing with actuarial_tables as an example of such principles id furthermore one of the provisions so cited is sec_20_7520-3 estate_tax regs which enumerates exceptions to use of actuarial_tables sec_20_7520-3 estate_tax regs in turn was promulgated under the explicit statutory grant of authority in sec_7520 stating that the section shall not apply for purposes of any other provision specified in regulations sec_20_7520-3 estate_tax regs then likewise specifies that sec_7520 shall not apply for purposes of any other sections of the internal_revenue_code to the extent provided by the internal_revenue_service in revenue rulings or revenue procedures as effective in revrul_80_80 1980_1_cb_194 precluded use of valuation tables where death was clearly imminent we observe that such would frequently be the case in the throes or aftermath of an airplane crash we also reject the estates’ contentions that in order for an exception to fall within the terms of sec_7520 and sec_20_7520-3 estate_tax regs the commissioner is required in all instances to specifically designate in the regulation revenue_ruling or revenue_procedure the particular section for purposes of which sec_7520 does not apply we do not believe that the relevant language must be read so narrowly as it is possible to indicate that valuation tables are inapplicable for purposes of various internal_revenue_code sections in a given set of circumstances by enunciating general rules without exhaustively listing such sections by number after all legislative_history regarding sec_7520 states that the provision does not apply to interests valued with respect to qualified_plans or in other situations specified in treasury regulations h conf rept vol ii pincite 1988_3_cb_603 moreover administrative rulings and case law repeatedly rejecting taxpayers’ attempts to apply actuarial_tables in the context of common accidents and sec_2013 credits existed at the time sec_7520 was enacted in light of the facially manifest intent in sec_7520 that exceptions to the statute’s application be permitted we have no basis for concluding that congress meant to overrule this administrative and judicial precedent we are satisfied that the principles therein remain valid and we find the estates’ efforts to avoid their import through reliance on 135_f3d_1017 5th cir revg and remanding tcmemo_1996_307 and sec_20_7520-4 estate_tax regs to be misplaced the decedent in estate of mclendon v commissioner supra pincite0 after having been diagnosed with cancer made a transfer of property in trust and received in return an annuity based on the actuarial_tables for an individual of his age he died approximately months later and the commissioner determined that the transferred property was to be included in his estate under sec_2036 as a transfer not for adequate_and_full_consideration see id pincite1 the court_of_appeals for the fifth circuit held that the decedent was entitled to follow revrul_80_80 1980_1_cb_194 and concluded as a factual matter that his death was not clearly imminent at the time of the transfer see id pincite use of actuarial_tables was accordingly deemed proper see id the estates quote the following language from estate of mclendon v commissioner supra pincite to support their reliance on the transitional rules of sec_20_7520-4 a estate_tax regs where the commissioner has specifically approved a valuation methodology like the actuarial_tables in his own revenue_ruling he will not be heard to fault a taxpayer for taking advantage of the tax minimization opportunities inherent therein - as previously indicated sec_20_7520-4 estate_tax regs states that if the relevant valuation_date is after date and before date executors may rely on notice_89_24 1989_1_cb_660 and notice_89_60 1989_1_cb_700 in valuing transferred interests however in attempting to analogize their use of these notices to the reliance on revrul_80_80 1980_1_cb_194 addressed in estate of mclendon v commissioner supra the estates have failed to recognize a critical distinction neither the regulation nor the referenced notices purport to deal with the substantive question of whether actuarial_tables are properly applied in the first instance in fact notice_89_24 1989_1_cb_660 recites only that generally under sec_7520 the value of an annuity interest for life or for a term of years or remainder or reversionary_interest is determined under new tables that are to be prescribed by the secretary the regulation and notices merely authorize executors to utilize a particular set of figures and formulas different from those promulgated in the final regulations in performing the actuarial computation they do not provide any standards regarding whether use of actuarial_tables is the appropriate valuation methodology other administrative and judicial rulings in place at the time the notices were issued dealt with this question and the estates are not entitled to ignore the principles established therein furthermore in comparing estate of mclendon v commissioner supra to the instant sec_2013 case we note that the decision is not directly on point and makes no attempt to distinguish or overrule the earlier decision by the court_of_appeals for the fifth circuit in 921_f2d_63 5th cir which specifically analyzed availability of the sec_2013 credit in the context of simultaneous deaths hence estate of mclendon v commissioner supra is inapposite and does not alter our conclusion that the administrative and judicial rulings addressing the relationship between common accidents and the sec_2013 credit remain viable we therefore turn to the question of whether the matter before us is to be treated as a simultaneous death situation the estates oppose any assumption that the harrisons died simultaneously on the grounds that no facts establish they were victims of a common disaster we however are satisfied that this case is sufficiently analogous to a simultaneous death scenario to render applicable principles related thereto as indicated above an underlying rationale for deeming valueless life estates transferred upon simultaneous deaths is that a willing buyer with knowledge of all relevant facts would pay nothing for the interest here such a buyer would be aware either of an airplane crash and consequent near simultaneous -- - deaths or at minimum of some misfortune that left one or both spouses stranded in an area apparently so remote that not even a possible crash site was found for many months in both scenarios we believe that a buyer so informed would have realized the high probability that any survival would be brief and accordingly would have declined to pay anything for the life estates at issue moreover the record before us reflects probate orders and death registrations presuming identical date dates of death and finding it more probable than not that the harrisons died as a result of an aircraft crash en route to their destination in absence of any evidence that might suggest a period of survival by either spouse we find it incongruous to accept the presumed april dates of death for all other estate_tax purposes while at the same time rejecting the rationale underlying such presumptions we hold that the harrisons’ reciprocal life estates are not appropriately valued on the basis of actuarial_tables but instead must be deemed without value consequently the estates are not entitled to credit_for_tax_on_prior_transfers under sec_2013 to reflect the foregoing decision will be entered under rule
